 Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 1 of 18 Page ID #:175



1    THE HAHN LEGAL GROUPAPC
     ADRIENNE R. HAHN, SBN 136569
 2   ahahn@hahnlegalgroup.com
     ADAM C. ZAMOST, SBN 305655
 3   azamost@hahnlegalgroup.com
     2361 Rosecrans Avenue, Suite 373
 4   El Segundo, California 90245
     T:(310)706-3400/F:(310)706-3440
 5
 6   Attorneys for Defendant
     TARGET CORPORATION (erroneously sued as TARGET CORPORATION dba
 7   TARGET STORE #2468)
 8
                           UNITED STATES DISTRICT COURT
 9

10                       CENTRAL DISTRICT OF CALIFORNIA

11    KAREN WHISLER                           CASE NO: 5:20-cv-02030 JGB (SHKx)

12                  Plaintiff,                The Hon. Jesus G. Bernal
                                              Magistrate Judge: Shashi H.
13       vs.                                  Kewalramani_

14
      TARGET CORPORATION dba       STIPULATED PROTECTIVE ORDER
15    TARGET STORE #2468; and DOES
      1 through 50, inclusive,
16
                     Defendants.
17
18

19
     TO: THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF

20
     RECORD:

21
           IT IS HEREBY STIPULATED AND AGREED, by the undersigned

22
     attorneys for the respective parties, that with regard to material disclosed in the

23
     course of the above-captioned lawsuit (“Lawsuit”) which constitute or contain

24
     trade secrets or other confidential research, development, or commercial

25
     information of the parties (“Confidential Material”), the following procedures shall

26
     govern:

27
           1.    A. PURPOSES AND LIMITATIONS

28
           Discovery in this action is likely to involve production of confidential,

                                                        STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:20-cv-02030
                                                                                       1
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 2 of 18 Page ID #:176


                                                1    proprietary, or private information for which special protection from public
                                                2    disclosure and from use for any purpose other than prosecuting this litigation may
                                                3    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                4    enter the following Stipulated Protective Order. The parties acknowledge that this
                                                5    Order does not confer blanket protections on all disclosures or responses to
                                                6    discovery and that the protection it affords from public disclosure and use extends
                                                7    only to the limited information or items that are entitled to confidential treatment
                                                8    under the applicable legal principles. The parties further acknowledge, as set forth
                                                9    in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                                               10    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                               11    procedures that must be followed and the standards that will be applied when a
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     party seeks permission from the court to file material under seal.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13          B. GOOD CAUSE STATEMENT
                                               14          This action is likely to involve trade secrets, customer and pricing lists and
                                               15    other valuable research, development, commercial, financial, technical and/or
                                               16    proprietary information for which special protection from public disclosure and
                                               17    from use for any purpose other than prosecution of this action is warranted. Such
                                               18    confidential and proprietary materials and information consist of, among other
                                               19    things, confidential business or financial information, information regarding
                                               20    confidential business practices, or other confidential research, development, or
                                               21    commercial information (including information implicating privacy rights of third
                                               22    parties), information otherwise generally unavailable to the public, or which may
                                               23    be privileged or otherwise protected from disclosure under state or federal statutes,
                                               24    court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                               25    information, to facilitate the prompt resolution of disputes over confidentiality of
                                               26    discovery materials, to adequately protect information the parties are entitled to
                                               27    keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                               28
                                                                                               2
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02030
                                                                                                                                   2
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 3 of 18 Page ID #:177


                                                1    of such material in preparation for and in the conduct of trial, to address their
                                                2    handling at the end of the litigation, and serve the ends of justice, a protective order
                                                3    for such information is justified in this matter. It is the intent of the parties that
                                                4    information will not be designated as confidential for tactical reasons and that
                                                5    nothing be so designated without a good faith belief that it has been maintained in
                                                6    a confidential, non-public manner, and there is good cause why it should not be
                                                7    part of the public record of this case.
                                                8          2. DEFINITIONS
                                                9          2.1 Action: This pending federal law suit, and any consolidated or related
                                               10    actions.
                                               11          2.2 Challenging Party: a Party or Non-Party that challenges the designation
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     of information or items under this Order.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                               14    how it is generated, stored or maintained) or tangible things that qualify for
                                               15    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                               16    the Good Cause Statement.
                                               17          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                               18    support staff).
                                               19          2.5 Designating Party: a Party or Non-Party that designates information or
                                               20    items that it produces in disclosures or in responses to discovery as
                                               21    “CONFIDENTIAL.”
                                               22          2.6 Disclosure or Discovery Material: all items or information, regardless of
                                               23    the medium or manner in which it is generated, stored, or maintained (including,
                                               24    among other things, testimony, transcripts, and tangible things), that are produced
                                               25    or generated in disclosures or responses to discovery in this matter.
                                               26          2.7 Expert: a person with specialized knowledge or experience in a matter
                                               27    pertinent to the litigation who has been retained by a Party or its counsel to serve
                                               28
                                                                                                 3
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02030
                                                                                                                                    3
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 4 of 18 Page ID #:178


                                                1    as an expert witness or as a consultant in this Action.
                                                2          2.8 House Counsel: attorneys who are employees of a party to this Action.
                                                3    House Counsel does not include Outside Counsel of Record or any other outside
                                                4    counsel.
                                                5          2.9 Non-Party: any natural person, partnership, corporation, association, or
                                                6    other legal entity not named as a Party to this action.
                                                7          2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                8    to this Action but are retained to represent or advise a party to this Action and have
                                                9    appeared in this Action on behalf of that party or are affiliated with a law firm
                                               10    which has appeared on behalf of that party, and includes support staff.
                                               11          2.11 Party: any party to this Action, including all of its officers, directors,
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     employees, consultants, retained experts, and Outside Counsel of Record (and their
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    support staffs). 2.12 Producing Party: a Party or Non-Party that produces
                                               14    Disclosure or Discovery Material in this Action.
                                               15          2.13 Professional Vendors: persons or entities that provide litigation support
                                               16    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                               17    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                               18    and their employees and subcontractors.
                                               19          2.14 Protected Material: any Disclosure or Discovery Material that is
                                               20    designated as “CONFIDENTIAL.”
                                               21          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                               22    from a Producing Party.
                                               23          3. SCOPE
                                               24          The protections conferred by this Stipulation and Order cover not only
                                               25    Protected Material (as defined above), but also (1) any information copied or
                                               26    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                               27    compilations of Protected Material; and (3) any testimony, conversations, or
                                               28
                                                                                                4
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02030
                                                                                                                                    4
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 5 of 18 Page ID #:179


                                                1    presentations by Parties or their Counsel that might reveal Protected Material.
                                                2          Any use of Protected Material at trial shall be governed by the orders of the
                                                3    trial judge. This Order does not govern the use of Protected Material at trial.
                                                4          4. DURATION
                                                5          Even after final disposition of this litigation, the confidentiality obligations
                                                6    imposed by this Order shall remain in effect until a Designating Party agrees
                                                7    otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                8    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                9    with or without prejudice; and (2) final judgment herein after the completion and
                                               10    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                               11    including the time limits for filing any motions or applications for extension of
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     time pursuant to applicable law.
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13          5. DESIGNATING PROTECTED MATERIAL
                                               14          5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                               15    Each Party or Non-Party that designates information or items for protection under
                                               16    this Order must take care to limit any such designation to specific material that
                                               17    qualifies under the appropriate standards. The Designating Party must designate for
                                               18    protection only those parts of material, documents, items, or oral or written
                                               19    communications that qualify so that other portions of the material, documents,
                                               20    items, or communications for which protection is not warranted are not swept
                                               21    unjustifiably within the ambit of this Order.
                                               22          Mass, indiscriminate, or routinized designations are prohibited. Designations
                                               23    that are shown to be clearly unjustified or that have been made for an improper
                                               24    purpose (e.g., to unnecessarily encumber the case development process or to
                                               25    impose unnecessary expenses and burdens on other parties) may expose the
                                               26    Designating Party to sanctions.
                                               27          If it comes to a Designating Party’s attention that information or items that it
                                               28
                                                                                               5
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02030
                                                                                                                                    5
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 6 of 18 Page ID #:180


                                                1    designated for protection do not qualify for protection, that Designating Party must
                                                2    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                3          5.2 Manner and Timing of Designations. Except as otherwise provided in
                                                4    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                5    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                6    under this Order must be clearly so designated before the material is disclosed or
                                                7    produced.
                                                8          Designation in conformity with this Order requires:
                                                9          (a) for information in documentary form (e.g., paper or electronic
                                               10    documents, but excluding transcripts of depositions or other pretrial or trial
                                               11    proceedings), that the Producing Party affix at a minimum, the legend
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    contains protected material. If only a portion or portions of the material on a page
                                               14    qualifies for protection, the Producing Party also must clearly identify the
                                               15    protected portion(s) (e.g., by making appropriate markings in the margins).
                                               16          A Party or Non-Party that makes original documents available for inspection
                                               17    need not designate them for protection until after the inspecting Party has indicated
                                               18    which documents it would like copied and produced. During the inspection and
                                               19    before the designation, all of the material made available for inspection shall be
                                               20    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                               21    documents it wants copied and produced, the Producing Party must determine
                                               22    which documents, or portions thereof, qualify for protection under this Order.
                                               23    Then, before producing the specified documents, the Producing Party must affix
                                               24    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                               25    only a portion or portions of the material on a page qualifies for protection, the
                                               26    Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                               27    appropriate markings in the margins).
                                               28
                                                                                               6
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02030
                                                                                                                                   6
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 7 of 18 Page ID #:181


                                                1          (b) for testimony given in depositions that the Designating Party identify the
                                                2    Disclosure or Discovery Material on the record, before the close of the deposition
                                                3    all protected testimony.
                                                4          (c) for information produced in some form other than documentary and for
                                                5    any other tangible items, that the Producing Party affix in a prominent place on the
                                                6    exterior of the container or containers in which the information is stored the legend
                                                7    “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                8    protection, the Producing Party, to the extent practicable, shall identify the
                                                9    protected portion(s).
                                               10          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                               11    failure to designate qualified information or items does not, standing alone, waive
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     the Designating Party’s right to secure protection under this Order for such
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    material. Upon timely correction of a designation, the Receiving Party must make
                                               14    reasonable efforts to assure that the material is treated in accordance with the
                                               15    provisions of this Order.
                                               16          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                               17          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                               18    designation of confidentiality at any time that is consistent with the Court’s
                                               19    Scheduling Order.
                                               20          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                               21    resolution process under Local Rule 37.1 et seq.
                                               22          6.3 The burden of persuasion in any such challenge proceeding shall be on
                                               23    the Designating Party. Frivolous challenges, and those made for an improper
                                               24    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                               25    parties) may expose the Challenging Party to sanctions. Unless the Designating
                                               26    Party has waived or withdrawn the confidentiality designation, all parties shall
                                               27    continue to afford the material in question the level of protection to which it is
                                               28
                                                                                              7
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02030
                                                                                                                                   7
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 8 of 18 Page ID #:182


                                                1    entitled under the Producing Party’s designation until the Court rules on the
                                                2    challenge.
                                                3          7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                4          7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                                5    disclosed or produced by another Party or by a Non-Party in connection with this
                                                6    Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                7    Protected Material may be disclosed only to the categories of persons and under
                                                8    the conditions described in this Order. When the Action has been terminated, a
                                                9    Receiving Party must comply with the provisions of section 13 below (FINAL
                                               10    DISPOSITION).
                                               11          Protected Material must be stored and maintained by a Receiving Party at a
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     location and in a secure manner that ensures that access is limited to the persons
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    authorized under this Order.
                                               14          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                               15    otherwise ordered by the court or permitted in writing by the Designating Party, a
                                               16    Receiving    Party    may      disclose   any    information   or   item   designated
                                               17    “CONFIDENTIAL” only to:
                                               18          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                               19    as employees of said Outside Counsel of Record to whom it is reasonably
                                               20    necessary to disclose the information for this Action;
                                               21          (b) the officers, directors, and employees (including House Counsel) of the
                                               22    Receiving Party to whom disclosure is reasonably necessary for this Action;
                                               23          (c) Experts (as defined in this Order) of the Receiving Party to whom
                                               24    disclosure is reasonably necessary for this Action and who have signed the
                                               25    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                               26          (d) the court and its personnel;
                                               27          (e) court reporters and their staff;
                                               28
                                                                                                  8
                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                    Case No. 5:20-cv-02030
                                                                                                                                     8
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 9 of 18 Page ID #:183


                                                1          (f) professional jury or trial consultants, mock jurors, and Professional
                                                2    Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                4          (g) the author or recipient of a document containing the information or a
                                                5    custodian or other person who otherwise possessed or knew the information;
                                                6          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                7    Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                8    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                9    they will not be permitted to keep any confidential information unless they sign the
                                               10    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                               11    agreed by the Designating Party or ordered by the court. Pages of transcribed
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     deposition testimony or exhibits to depositions that reveal Protected Material may
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    be separately bound by the court reporter and may not be disclosed to anyone
                                               14    except as permitted under this Stipulated Protective Order; and
                                               15          (i) any mediator or settlement officer, and their supporting personnel,
                                               16    mutually agreed upon by any of the parties engaged in settlement discussions.
                                               17          8.   PROTECTED         MATERIAL SUBPOENAED                  OR     ORDERED
                                               18    PRODUCED IN OTHER LITIGATION
                                               19          If a Party is served with a subpoena or a court order issued in other litigation
                                               20    that compels disclosure of any information or items designated in this Action as
                                               21    “CONFIDENTIAL,” that Party must:
                                               22          (a) promptly notify in writing the Designating Party. Such notification shall
                                               23    include a copy of the subpoena or court order;
                                               24          (b) promptly notify in writing the party who caused the subpoena or order to
                                               25    issue in the other litigation that some or all of the material covered by the subpoena
                                               26    or order is subject to this Protective Order. Such notification shall include a copy
                                               27    of this Stipulated Protective Order; and
                                               28
                                                                                                9
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02030
                                                                                                                                   9
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 10 of 18 Page ID #:184


                                                 1         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                2    by the Designating Party whose Protected Material may be affected.
                                                3          If the Designating Party timely seeks a protective order, the Party served
                                                4    with the subpoena or court order shall not produce any information designated in
                                                 5   this action as “CONFIDENTIAL” before a determination by the court from which
                                                6    the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                 7   permission. The Designating Party shall bear the burden and expense of seeking
                                                8    protection in that court of its confidential material and nothing in these provisions
                                                9    should be construed as authorizing or encouraging a Receiving Party in this Action
                                                10   to disobey a lawful directive from another court.
                                                11         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                     PRODUCED IN THIS LITIGATION
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13         (a) The terms of this Order are applicable to information produced by a Non-
                                                14   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                15   produced by Non-Parties in connection with this litigation is protected by the
                                                16   remedies and relief provided by this Order. Nothing in these provisions should be
                                                17   construed as prohibiting a Non-Party from seeking additional protections.
                                                18         (b) In the event that a Party is required, by a valid discovery request, to
                                                19   produce a Non-Party’s confidential information in its possession, and the Party is
                                               20    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                21   confidential information, then the Party shall:
                                               22          (1) promptly notify in writing the Requesting Party and the Non-Party that
                                               23    some or all of the information requested is subject to a confidentiality agreement
                                               24    with a Non-Party;
                                               25          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                               26    Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                27   description of the information requested; and
                                               28
                                                                                               10
                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                   Case No. 5:20-cv-02030
                                                                                                                                   10
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 11 of 18 Page ID #:185


                                                 1         (3) make the information requested available for inspection by the Non-
                                                2    Party, if requested.
                                                3          (c) If the Non-Party fails to seek a protective order from this court within 14
                                                4    days of receiving the notice and accompanying information, the Receiving Party
                                                 5   may produce the Non-Party’s confidential information responsive to the discovery
                                                6    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                 7   not produce any information in its possession or control that is subject to the
                                                8    confidentiality agreement with the Non-Party before a determination by the court.
                                                9    Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                10   expense of seeking protection in this court of its Protected Material.
                                                11         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                           If a Receiving Party learns that, by inadvertence or otherwise, it has
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13   disclosed Protected Material to any person or in any circumstance not authorized
                                                14   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                15   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                16   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                17   the person or persons to whom unauthorized disclosures were made of all the terms
                                                18   of this Order, and (d) request such person or persons to execute the
                                                19   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                               20    A.
                                                21         11.    INADVERTENT           PRODUCTION           OF    PRIVILEGED          OR
                                               22    OTHERWISE PROTECTED MATERIAL
                                               23          When a Producing Party gives notice to Receiving Parties that certain
                                               24    inadvertently produced material is subject to a claim of privilege or other
                                               25    protection, the obligations of the Receiving Parties are those set forth in Federal
                                               26    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                27   whatever procedure may be established in an e-discovery order that provides for
                                               28
                                                                                               11
                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                  Case No. 5:20-cv-02030
                                                                                                                                  11
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 12 of 18 Page ID #:186


                                                 1   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                2    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                3    of a communication or information covered by the attorney-client privilege or
                                                4    work product protection, the parties may incorporate their agreement in the
                                                 5   stipulated protective order submitted to the court.
                                                6          12. MISCELLANEOUS
                                                 7         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                8    person to seek its modification by the Court in the future.
                                                9          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                10   Protective Order no Party waives any right it otherwise would have to object to
                                                11   disclosing or producing any information or item on any ground not addressed in
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC




                                                     this Stipulated Protective Order. Similarly, no Party waives any right to object on
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13   any ground to use in evidence of any of the material covered by this Protective
                                                14   Order.
                                                15         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                16   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                17   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                18   specific Protected Material at issue. If a Party's request to file Protected Material
                                                19   under seal is denied by the court, then the Receiving Party may file the information
                                               20    in the public record unless otherwise instructed by the court.
                                                21         13. FINAL DISPOSITION
                                               22          After the final disposition of this Action, as defined in paragraph 4, within
                                               23    60 days of a written request by the Designating Party, each Receiving Party must
                                               24    return all Protected Material to the Producing Party or destroy such material. As
                                               25    used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                               26    compilations, summaries, and any other format reproducing or capturing any of the
                                                27   Protected Material. Whether the Protected Material is returned or destroyed, the
                                               28
                                                                                               12
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                     Case No. 5:20-cv-02030
                                                                                                                                     12
Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 13 of 18 Page ID #:187




                    December 7, 2020




                                                                            13
                                              Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 14 of 18 Page ID #:188


                                                 1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                 2
                                                 3            December 7, 2020
                                                      DATED:________________________
                                                 4

                                                 5    ___________________________________
                                                      Magistrate Judge: Shashi H. Kewalramani
                                                 6

                                                 7
                                                 8

                                                 9
                                                10

                                                11
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                                12
    THE HAHN LEGAL GROUP APC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                                13
                                                14
                                                15

                                                16

                                                17

                                                18
                                                19

                                                20

                                                21

                                                22
                                                23

                                                24

                                                25

                                                26
                                                27

                                                28
                                                                                          14
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                                            Case No. 5:20-cv-02030
                                                                                                                           14
Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 15 of 18 Page ID #:189



1    THE HAHN LEGAL GROUPAPC
     ADRIENNE R. HAHN, SBN 136569
2    ahahn@hahnlegalgroup.com
     ADAM C. ZAMOST, SBN 305655
3    azamost@hahnlegalgroup.com
     2361 Rosecrans Avenue, Suite 373
4    El Segundo, California 90245
     T:(310)706-3400/F:(310)706-3440
5
6    Attorneys for Defendant
     TARGET CORPORATION (erroneously sued as TARGET CORPORATION dba
7    TARGET STORE #2468)

8                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    KAREN WHISLER                           CASE NO: 5:20-cv-02030 JGB (SHKx)
12                  Plaintiff,                The Hon. Jesus G. Bernal
13
                                              Magistrate Judge: Shashi H. Kewalramani
         vs.
14

15
      TARGET CORPORATION dba       CERTIFICATE OF SERVICE
      TARGET STORE #2468; and DOES [Pursuant to L.R.5-3.2.1]
16
      1 through 50, inclusive,

17
                    Defendants.

18
19   I, Brandi Rosales, certify and declare as follows:
20         I am over the age of 18 years and not a party to this action.
21         My business address is 2361 Rosecrans Avenue, Suite 373, El Segundo,
22   California 90245, which is located in the city, county and state where the mailing
23   described below took place.
24         On December 3, 2020, I electronically filed and electronically served the
25   following document pursuant to Local Rule, Rule 5-3.2.1: STIPULATED
26   PROTECTIVE ORDER.
27         Said document was served upon the following parties, via electronic email I
28                                             1

                                                                  CERTIFICATE OF SERVICE
                                                                      Case No. 5:20-cv-02030

                                                                                        15
                                         Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 16 of 18 Page ID #:190




                                               1
                                                   sent to the following addressees, through their attorneys of record, as follows:
                                               2
                                                   Ms. Jean-Simon Serrano
                                               3   HEITING & IRWIN
                                                   6216 Brockton Ave., Suite 111
                                               4   Riverside, CA 92506
                                                   T: (951)682-6400/F: (951)682-4072
                                               5   E-Mail: jserrano@heitingandirwin.com
                                                   Attorneys for Plaintiff KAREN WHISLER
                                               6
                                               7         Further, pursuant to Local Rule, Rule 5-3.2.1,” Service. Upon the electronic

                                              8    filing of a document, a “Notice of Electronic Filing” (“NEF”) will be automatically

                                               9   generated by the CM/ECF System and sent by e-mail to: (1) all attorneys who have

                                              10   appeared in the case in this Court and who have consented to receive service

                                              11   through the CM/ECF System, and (2) all pro se parties who have been granted
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                              12   leave to file documents electronically in the case pursuant to L.R. 5-4.1.1 or who
    THE HAHN LEGAL GROUPAPC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                              13   have appeared in the case and are registered to receive service through the

                                              14   CM/ECF System pursuant to L.R. 5-3.2.2. Unless service is governed by

                                              15   F.R.Civ.P. 4 or L.R. 79-5.3, service with this electronic NEF will constitute service

                                              16   pursuant to the Federal Rules of Civil and Criminal Procedure, and the NEF itself

                                              17   will constitute proof of service for individuals so served.

                                              18         I declare and certify under penalty of perjury that the foregoing is true and

                                              19   correct. Executed on December 3, 2020, at El Segundo, California.

                                              20
                                                                                    By:    Brandi Rosales
                                              21                                           Brandi Rosales
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28
                                                                                              2
                                                                                                                 CERTIFICATE OF SERVICE
                                                                                                                     Case No. 5:20-cv-02030
                                                                                                                                    16
Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 17 of 18 Page ID #:191


   From:           cacd_ecfmail@cacd.uscourts.gov
   To:             ecfnef@cacd.uscourts.gov
   Subject:        Activity in Case 5:20-cv-02030-JGB-SHK Karen Whisler v. Target Corporation et al Stipulation for Protective Order
   Date:           Thursday, December 03, 2020 12:16:10 PM




   This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
   RESPOND to this e-mail because the mail box is unattended.
   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
   policy permits attorneys of record and parties in a case (including pro se litigants) to
   receive one free electronic copy of all documents filed electronically, if receipt is required
   by law or directed by the filer. PACER access fees apply to all other users. To avoid later
   charges, download a copy of each document during this first viewing. However, if the
   referenced document is a transcript, the free copy and 30 page limit do not apply.

                                 UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA

   Notice of Electronic Filing

   The following transaction was entered by Hahn, Adrienne on 12/3/2020 at 12:15 PM PST and
   filed on 12/3/2020
   Case Name:           Karen Whisler v. Target Corporation et al
   Case Number:         5:20-cv-02030-JGB-SHK
   Filer:               Target Corporation
   Document Number: 12

   Docket Text:
   STIPULATION for Protective Order filed by Defendant Target Corporation
   Target Corporation.(Hahn, Adrienne)


   5:20-cv-02030-JGB-SHK Notice has been electronically mailed to:

   Adam Zamost      azamost@hahnlegalgroup.com

   Adrienne R Hahn       ahahn@hahnlegalgroup.com, brosales@hahnlegalgroup.com

   Jean-Simon Serrano        jserrano@heitingandirwin.com

   5:20-cv-02030-JGB-SHK Notice has been delivered by First Class U. S. Mail or by other
   means BY THE FILER to :

   The following document(s) are associated with this transaction:

   Document description:Main Document
   Original filename:C:\fakepath\2020.12.03 Stipulated Protective Order.pdf
   Electronic document Stamp:
   [STAMP cacdStamp_ID=1020290914 [Date=12/3/2020] [FileNumber=31011206-0
   ] [90ab710f30be17c7a5da336650f582d47ed2187c6a7cab1656836439092bbe388dc
Case 5:20-cv-02030-JGB-SHK Document 13 Filed 12/07/20 Page 18 of 18 Page ID #:192


   da485304cf164cc52661eec6c44068a6e18f2e25bc38f9efdd554736e6971]]
